Citation Nr: 1516953	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for acute acid reflux, dysphagia, aperistalsis, achalasia, status post laparoscopic Nissen fundoplication with reverse of laparoscopic Nissen with takedown with Heller myotomy.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that addressed ten claims.  In relevant part, that decision granted service connection for acute acid reflux, dysphagia, aperistalsis, and achalasia with an evaluation of 10 percent, and granted service connection for a cervical spine disability with an evaluation of 20 percent.  In August 2009, the Veteran filed a Notice of Disagreement (NOD) with respect to only these two of the ten claims addressed in the August 2008 rating decision.  

In a September 2010 rating decision, the RO increased the evaluation for the cervical spine disability to 30 percent effective April 6, 2010.  The RO furnished the Veteran a Statement of the Case (SOC) in January 2011 that addressed only the acute acid reflux, dysphagia, aperistalsis, and achalasia.  The SOC stated that the 30 percent evaluation for the acute acid reflux, dysphagia, aperistalsis, and achalasia was continued; however, they were evaluated at only 10 percent at the time.  The Veteran filed a timely Substantive Appeal (VA Form 9) in February 2011 appealing only the evaluation for the acute acid reflux, dysphagia, aperistalsis, and achalasia.  The Veteran did not request a hearing before the Board.

In an October 2014 rating decision, the RO increased the initial evaluation for the acute acid reflux, dysphagia, aperistalsis, and achalasia to 30 percent.  However, as this award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A Supplemental Statement of the Case was furnished by the RO in October 2014.  

The Board notes that, on the Veteran's VA Form 9, he states that the evidence supports a higher rating for Barrett's esophagus; however, the Veteran did not include this claim on his August 2009 NOD.  In an October 2014 letter, the RO informed the Veteran that the August 2008 rating decision is final and of how to file a claim for increase, but, to date, the Veteran has not done so.
The Board also notes that the July 2014 VA examiner found the Veteran's esophageal conditions preclude the Veteran from performing physical work, but that the Veteran is able to perform sedentary work with only mild functional limitations.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  In the present case, the VA examiner did not find the Veteran to be totally unemployable and the Veteran has not expressly raised a TDIU claim.  Therefore, the Board finds that no action on the part of the Board is warranted with respect to a claim for a TDIU.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    


FINDING OF FACT

The Veteran's disability was manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, dysphagia, aperistalsis, achalasia, nausea, occasional vomiting, and substernal and shoulder pain; however, the clinical evidence does not show that the disability was productive of severe impairment of health, anemia, and material weight loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for acute acid reflux, dysphagia, aperistalsis, achalasia, status post laparoscopic Nissen fundoplication 

with reverse of laparoscopic Nissen with takedown with Heller myotomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, the appeal arises from a disagreement with an initial rating decision in June 2008, which granted service-connection for acute acid reflux, dysphagia, aperistalsis, and achalasia.  The courts have held that, once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA examination reports, Department of Defense medical records, private treatment records, and the statements of the Veteran and his attorney.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in July 2008, April 2010, and July 2014.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history, and described the current severity of the Veteran's acute acid reflux, dysphagia, aperistalsis, and achalasia in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  INCREASED RATING 
      
A.  Governing Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).   

The Veteran has been diagnosed with acute acid reflux, dysphagia, aperistalsis, and achalasia.  There is no diagnostic code corresponding to these esophageal disabilities in VA's rating schedule.  When an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20 (2014).  To determine whether a diagnostic code listing is analogous to a claimant's disability, VA should consider (1) the functions affected by the disability, (2) the location of the disability, and (3) the similarity of the symptoms of each disability. Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).

The RO rated the Veteran's acute acid reflux, dysphagia, aperistalsis, and achalasia by analogy under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7346 pertains to hiatal hernia. 

The Board acknowledges that the Veteran has been diagnosed with dysphagia, which might appropriately be rated under Diagnostic Code 7203 for stricture of the esophagus in some circumstances.  See 38 C.F.R. § 4.114, Diagnostic Code 7203 (2014). However, no physician, including the Veteran's private gastroenterologist, has diagnosed the Veteran with a stricture of the esophagus.  Moreover, Diagnostic Code 7346 specifically includes dysphagia in the rating criteria.  Because of the overall nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO (i.e., Diagnostic Code 7346 for hiatal hernia) are appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20 , 4.21 (2012).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346. 

Under Diagnostic Code 7346, if the disability is manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted.  If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted.  A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014). 

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id. 

In evaluating the Veteran's acid reflux, dysphagia, aperistalsis, and achalasia, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (containing no reference to the effects of medication) (2014).

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14 , 4.113, 4.114 (2014).  Rather, a single evaluation is to be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2014).

B.  Background

The Veteran was afforded a VA examination in July 2008.  At the examination, the Veteran reported dysphagia with solid food at least once a day accompanied by stinging pain lasting up to 90 minutes, and some dysphagia with liquids approximately three times a week with pain lasting up to 30 minutes.  He also complained of epigastric burning radiating into the substernal area, but not into his arm, occurring once a week with pain lasting one to two hours.  He had reflux one to two times every week and nausea at least once a day, but no vomiting.  He took medication for epigastric pain, reflux, and nausea.  The Veteran did not have any weight change in the past year.  He denied hematemesis, but did report melanotic stools.  The Veteran related that he had a colonoscopy in July 2008 for workup of melanotic, diarrheic stools and three polyps were removed.  He had several pathological biopsies from his previously diagnosed colitis.  

On examination, the Veteran weighed 162 pounds and did not have blood in his stool.  The examiner reported that the Veteran had not been diagnosed with anemia, except at times when he had complications of blood loss from operative procedures.  The examiner's diagnosis was acute acid reflux, dysphagia, aperistalsis, achalasia, status post laparoscopic Nissen fundoplication with reverse of laparoscopic Nissen with takedown with Heller myotomy. 

In August 2009, the Veteran saw his private gastroenterologist, S.G., MD, and reported that he had been doing extremely well until May 2009, when he began having problems with swallowing once again.  He felt as if food was getting stuck and, at times, that liquids were also getting stuck.  Dr. S.G. felt the Veteran's symptoms suggested that he may have been having some reflux, but explained that some of the reflux may actually just be esophageal content that was regurgitating back up and not true gastroesophageal reflux.  The Veteran's weight was 163 pounds.  Also in August 2009, Dr. S.G. performed an esophagogastro-duodenoscopy (EGD) that revealed three areas of ulceration (Grade C ulcerative esophagitis), but no definite stricturing.  Esophageal dilatation was also performed.  

In October 2009, the Veteran was seen by a military provider complaining of abdominal pain recently aggravated for one month.  There was no heartburn, nausea, vomiting, melena, or hematochezia.  However, another EDG was performed.

The Veteran returned to Dr. S.G. in October 2009 with photographs from the EDG performed by the military provider.  Dr. S.G. noted that the photographs showed healing of the Veteran's esophagitis.  Dr. S.G. stated that the Veteran was doing well, but did have some mild dysphagia; however, the Veteran overall was much improved with the treatment of reflux and with the dilatation.  Dr. S.G. did note a history of secondary achalasia.  The Veteran weighed 168 pounds. 

In December 2009, the Veteran was seen again by the military provider complaining of right upper quadrant pain and four episodes of vomiting since September 2009.  The Veteran had no nausea.  Following testing, it was determined that the Veteran had a hyperactive gallbladder and possible gallbladder disease. 

The Veteran saw Dr. S.G. in January 2010 for follow up of his right upper quadrant abdominal pain and gallbladder disease.  Dr. S.G. determined that the pain was due a rectus muscle strain.  Dr. S.G. noted that the Veteran was doing somewhat better in terms of swallowing and was asymptomatic as far as reflux-type symptoms.  The Veteran weighed 174 pounds.

At the request of the Veteran's attorney, Dr. S.G. provided a letter in January 2010 addressing the Veteran's current status.  The letter shows the Veteran has severe gastroesophageal reflux disease (GERD).  Although Dr. S.G. checked that he agreed that the Veteran suffers from esophageal stricture, Dr. S.G. explained that the Veteran actually has achalasia, which is a stricture like syndrome, and the esophageal obstruction is due to an overly tight muscle in the bottom of the esophagus along with no motility in the esophagus, rather than a fibrotic stenotic stricture.  Dr. S.G. checked that, in his medical opinion, the severity of the Veteran's "esophageal stricture" is moderate.  Dr. S.G. stated that the Veteran can swallow a modified diet, but has to restrict his diet to certain food and eat very slowly, due to the lack of motility in his esophagus.  

The Veteran was afforded a second VA examination in April 2010.  At this examination, the Veteran reported heartburn in the lower sternal to upper sternal area and sometimes in his back to the left arm occurring at least once a day.  He had daily reflux regurgitation, nausea once or twice a day, but no vomiting, hematemesis, or melena.  He reported daily dysphagia problems and usually tried to eat soups and soft food.  The Veteran's weight was 175 pounds.  The examiner diagnosed mild to moderate functional limitations with dysphagia. 

The Veteran had a third VA examination in July 2014.  The report shows the Veteran was diagnosed with GERD in 2001, Barrett's esophagus in 2002, hiatal hernia in 2003, and achalasia in 2004.  The Veteran was taking medication for his reflux symptoms.  On examination, the examiner found no evidence of anemia, no pallor, good capillary refill, and good skin color.  The Veteran weighed 174 pounds.  The report of a July 2014 upper GI series shows decreased esophageal peristalsis during swallowing in the recumbent position, but no significant tertiary contractions.  No erosive changes or ulcerations were clearly visualized.  There was marked gastroesophageal reflux seen in the recumbent position.

The examiner found the Veteran exhibits the following signs or symptoms due to esophageal conditions:  symptoms productive of considerable impairment of health, persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal and shoulder pain, sleep disturbance caused by esophageal reflux four or more times a year lasting less than one day, and episodes of nausea four or more times a year lasting less than a day.  The examiner found that the Veteran does not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  As noted above, the examiner found the Veteran's esophageal conditions preclude the Veteran from performing physical work, but that the Veteran is able to perform sedentary work with only mild functional limitations.

C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's acute acid reflux, dysphagia, aperistalsis, and achalasia are appropriately evaluated as 30 percent disabling for all periods under consideration.  The record reflects that the manifestations of the Veteran's disability include persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, dysphagia, aperistalsis, achalasia, nausea, occasional vomiting, and substernal and shoulder pain.  While these symptoms have varied and at times have been mild, the Board finds that on average the Veteran's symptoms are productive of considerable impairment of health.  

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Under Diagnostic Code 7346, a 60 percent rating is warranted if the disability is manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health.

While the Veteran has pain and occasional vomiting, the evidence shows the Veteran has good overall nutritional health.  The VA examinations consistently reveal that the Veteran had no weight loss, malnutrition, or anemia related to his esophageal disability.  The Veteran's weight has risen during the period on appeal from 162 pounds in July 2008 to 174 pounds in July 2014; his weight has been constant at 174 to 175 pounds from January 2010 to July 2014.  There is no note of hematemesis.  While melanotic stools were noted by history at the July 2008 VA examination, they were attributed to his colitis, there was no blood in the Veteran's stool at the examination, and there has been no further note of melena.  The July 2008 VA examiner reported that the Veteran had not been diagnosed with anemia, except at times when he had complications of blood loss from operative procedures, and the July 2014 VA examiner found no evidence of anemia.  The April 2010 VA examiner diagnosed the Veteran with mild to moderate functional limitations and the July 2014 VA examiner found the Veteran had only mild functional limitations.  Thus, the Veteran's disability does not result in severe impairment of health.  As such, the Veteran does not meet the criteria for or warrant a 60 percent rating for any period on appeal. 
contractions Th
C.  Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
	
In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected acute acid reflux, dysphagia, aperistalsis, and achalasia are congruent with the disability picture represented by the disability rating assigned herein.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for acute acid reflux, dysphagia, aperistalsis, achalasia, status post laparoscopic Nissen fundoplication with reverse of laparoscopic Nissen with takedown with Heller myotomy, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


